PER CURIAM:
Pursuant to 29 U.S.C. § 160(c), the National Labor Relations Board has petitioned for enforcement of its Order against respondent, Carda Hotels, Inc. The Hotel-Motel-Restaurant Employees & Bartenders Union, Local 86, has intervened in favor of enforcement. The Board’s Decision and Order, finding employer violations of sections 8(a)(1) and 8(a)(5) of the National Labor Relations Act,1 is reported at 228 N.L.R.B. No. 108 (1977). The Board’s Order must be enforced.
The central issues raised by this appeal have recently been squarely addressed and resolved. See N.L.R.B. v. Tahoe Nugget, Inc., 584 F.2d 293 (9th Cir.), cert. denied,—U.S.—, 99 S.Ct. 2847, 61 L.Ed.2d 290 (1979); Sahara-Tahoe Corp. v. N.L.R.B., 581 F.2d 767 (9th Cir.), cert. denied,—U.S.—, 99 S.Ct. 2837, 61 L.Ed.2d 284 (1979). The current case and both of the cited cases arose from the same factual setting. Our two prior decisions very clearly hold that the Union enjoyed a presumption of majority support arising from voluntary recognition of the Union and that the presumption survived the employers’ withdrawal from a multi-employer bargaining unit in 1974. Tahoe Nugget, supra, 584 F.2d at 302-04; Sahara-Tahoe, supra, 581 F.2d at 771. Both cases also rejected the employers’ claims that they had established a good faith reasonable doubt that the Union lacked majority status at the time the companies refused to bargain. Tahoe Nugget, supra, 584 F.2d at 305-08; Sahara-Tahoe, supra, 581 F.2d at 771-72. Relying upon clearly applicable precedent, we reject the respondent’s arguments, arguments that essentially mirror those previously advanced by the employers in Tahoe Nugget and Sahara-Tahoe.
Other issues herein presented are without merit.
The Board’s Order will be
ENFORCED.

. 29 U.S.C. §§ 158(a)(1) and 158(a)(5).